
	

114 HR 4766 IH: To award a Congressional Gold Medal, collectively, to American military personnel who fought in defense of Bataan, Corregidor, Guam, Wake Island, and the Philippine Archipelago between December 7, 1941, and May 10, 1942, and who died or were imprisoned by the Japanese military in the Philippines, Japan, Korea, Manchuria, Wake Island, and Guam from April 9, 1942, until September 2, 1945, in recognition of their personal sacrifice and service to their country.
U.S. House of Representatives
2016-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4766
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2016
			Mr. McKinley (for himself, Mr. Mooney of West Virginia, and Mr. Jenkins of West Virginia) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To award a Congressional Gold Medal, collectively, to American military personnel who fought in
			 defense of Bataan, Corregidor, Guam, Wake Island, and the Philippine
			 Archipelago between December 7, 1941, and May 10, 1942, and who died or
			 were imprisoned by the Japanese military in the Philippines, Japan, Korea,
			 Manchuria, Wake Island, and Guam from April 9, 1942, until September 2,
			 1945, in recognition of their personal sacrifice and service to their
			 country.
	
	
 1.FindingsCongress makes the following findings: (1)Guam was captured by Japan on December 10, 1941, three days after the attack on Pearl Harbor and remained in the hands of the Japanese until June 1944. Those prisoners who remained on Guam suffered atrocities at the hands of the Japanese or were transported on Hell Ships to Japanese POW camps.
 (2)In January 1942 the Japanese took approximately 1,600 prisoners on Wake Island. Approximately 450 military and 1,150 civilians were then transported to POW camps in China and Japan.
 (3)On April 9, 1942, Major General Edward King surrendered the soldiers from the United States and the Philippines into enemy hands.
 (4)Over the next week, the soldiers from the United States and the Philippines were taken prisoner and forced to march 65 miles without any food, water, or medical care in what came to be known as the Bataan Death March.
 (5)On May 6, 1942, Corregidor fell after a weeklong siege and its defenders were surrendered. (6)On May 10, 1942, American forces under the command of Major General William F. Sharp surrendered after fighting the Japanese from April 29, 1942, to May 9, 1942, on the island of Mindanao in the southernmost portion of the Philippine Archipelago. It was on this date, May 10, 1942, that General Wainwright, as Supreme Allied Commander, surrendered all Allied Forces in the Philippine Archipelago.
 (7)During this forced march, thousands of soldiers died, either from starvation, lack of medical care, sheer exhaustion, or abuse by their captors.
 (8)Within the first 40 days at Camp O’Donnell, 1,600 more prisoners from the United States died. (9)The conditions at the camp were substandard, leading to increased disease and malnutrition among the prisoners.
 (10)In May 1942 the Japanese began transferring POWs by sea. Prisoners were crammed into cargo holds with little air, food or water for journeys that would last for weeks on what were to be known as the Hell Ships. Many died due to asphyxia, starvation, or dysentery. Some prisoners became delirious and unresponsive in an environment of heat, humidity and lack of oxygen, food, and water. More than 3,300 prisoners died at sea while being transported by these ships.
 (11)On June 6, 1942, the prisoners from the United States were transferred to Cabanatuan, north of Camp O’Donnell.
 (12)The campus of the University of Santo Tomas was converted to the Santo Tomas Internment Camp by the Japanese during their occupation of the Philippines. Santo Tomas became the initial internment camp for both the army and navy nurses, with the army and navy nurses remaining there until their liberation.
 (13)The prisoners who remained in the camps suffered from continued mistreatment, malnutrition, lack of medical care, and horrific conditions.
 (14)The prisoners who remained in these camps were liberated in 1945. (15)Over the subsequent decades, these prisoners formed support groups, were honored in local and State memorials, and told their story to all people of the United States.
 (16)The people of the United States are forever indebted to these men and women for— (A)the courage they demonstrated during the first 4 months of World War II in fighting against enemy soldiers; and
 (B)the perseverance they demonstrated during years of capture, imprisonment, and atrocious conditions, while maintaining dignity, honor, patriotism, and loyalty.
				2.Congressional Gold Medal
 (a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of the Congress, of a single gold medal of appropriate design to American military personnel who fought in defense of Bataan, Corregidor, Guam, Wake Island, and the Philippine Archipelago between December 7, 1941, and May 10, 1942, and who died or were imprisoned by the Japanese military in the Philippines, Japan, Korea, Manchuria, Wake Island, and Guam from April 9, 1942, until September 2, 1945, in recognition of their personal sacrifice and service to their country.
 (b)Design and strikingFor purposes of the award under subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)Transfer and display of medals
 (1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it shall be displayed as appropriate and made available for research.
 (2)Sense of the CongressIt is the sense of the Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for display at other locations, particularly such locations as are associated with the American military prisoners described under subsection (a).
				3.Duplicate medals
 (a)Striking of duplicatesUnder such regulations as the Secretary may prescribe, the Secretary may strike duplicates in bronze of the gold medal struck under section 2.
 (b)Selling of duplicatesThe Secretary may sell such duplicates under subsection (a) at a price sufficient to cover the costs of such duplicates, including labor, materials, dies, use of machinery, and overhead expenses.
 4.National medalsMedals struck pursuant to this Act are National medals for purposes of chapter 51 of title 31, United States Code.
		
